Title: To George Washington from Colonel David Chambers, 9 February 1777
From: Chambers, David
To: Washington, George



Sir
Rareton [N.J.] Feby 9th 1777

I Observ’d your Excellency’s letter of the 14th of last Month, where from some Malitious informant, I am made highly criminal or rather the Officers of my Batalion, for scandulously taking Goods out of the Stores at Princetown, and converting the same to their private uses, and that too through my connivance, I abhor the charge much more the fact—According to the direction of the above recited letter I appeared before Genl Putnam to whome I reported my conduct (a copy of which is inclosed) who approved of the same—As I am conscious of my own innocence I earnestly request your Excellency will appoint some Officer before whome it may be desided, and that the informer may support the charge or I be Acquited. I am Sir your most Obedient & very Hume Sert

David Chambers

